DETAILED ACTION
This communication is responsive to Application No. #17/342,005 filed on June 8, 2021. Claims 1-24 are subject to examination.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 11, 16, 19, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 11, 16, 20, and 24 of U.S. Patent Application No. 17/341,903.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.
The compared table below (i.e. underlined claim elements) shows only example (sample) of how each of these claims are anticipated and mapped by claims such as claims 1, 6, 11, 16, 20, and 24, respectively of the U.S. Patent Application No. 17/341,903.

Instant Application No. 17/342,005
U.S. Patent Application No. 17/341,903
1.  A client device for use with an access point device, said client device comprising: 
a memory; and
a processor configured to execute instructions stored on said memory to cause said client device to:
obtain a plurality of values associated with a respective plurality of capabilities of said client device,

create a response including a header and a payload, the header including a reserved field including a plurality of bits, each of which reporting that the payload of the response includes a respective one of the plurality of values associated with the respective plurality of capabilities, and
transmit the response to the access point device.
1.  A client device for use with an access point device, said client device comprising:

a memory; and 

a processor configured to execute instructions stored on said memory to cause said client device to:

obtain a value associated with a capability of said client device,

create a response including a header and a payload, the header including a reserved field including a bit reporting that the payload of the response includes the value associated with the capability, and

transmit the response to the access point device.



Claim Objections
Claims 1-2, 6-7, 11-12, 16, 19, and 22 are objected to because of the following informalities:  
Regarding claims 1-2, 6-7, 11-12, 16, 19, and 22, the claims recite the limitations such as “... the header including a reserved field including a plurality of bits ...” and “create an ADDBA response including an ADDBA response header including an ADDBA response reserved field ...” (Emphases added), which are unclear regarding the relationship of the header and the various field/bits.  .  For purposes of examination, the Examiner has interpreted the limitations to read, “... the header including a reserved field containing a plurality of bits ...” and “create an ADDBA response including an ADDBA response header containing an ADDBA response reserved field ...” (Emphases added).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 6, 11, and 16, the claim is rejected as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. The omitted steps are: receiving a request by the client device.  The claims recite the step of create/creating ... a response.  It is unclear of the trigger for the response.

Regarding claims 2, 7, and 12, the claims recite the limitations, "... the ADDBA request frame having a reserved field within an ADDBA capabilities field, the reserved field having stored therein data indicating ...”.  The respective independent claims also recite the limitation, “... a response including a header and a payload, the header including a reserved field including a plurality of bits ...” (Emphases added).  It is unclear which of the above reserved fields “the reserved field” is referring to.  For purposes of examination, the Examiner has interpreted the limitations to read:  "... the ADDBA request frame having a reserved field within an ADDBA capabilities field, the reserved field within the ADDBA capabilities field having stored therein data indicating ...” (Emphases added).  

Regarding claims 2, 10, and 15, the claims recite the limitation, "a field reporting the number of the plurality of capabilities” (emphasis added).  There is insufficient antecedent basis for this limitation in the claims.  For purposes of examination, the Examiner has interpreted the limitation to read:  " a field reporting a number of the plurality of capabilities” (emphasis added).

Regarding claims 2-5, 7-10, 12-15, and 17-18, claims 2-5 each depend on independent claim 1, claims 7-10 each depend on independent claim 6, claims 12-15 each depend on independent claim 11, and claims 17-18 each depend on independent claim 16 and therefore, inherit the 35 U.S.C. 112(b) issues of the independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-7, 11-12, 16, 19, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zuo (US Patent Application Publication, 20220191291, hereinafter, “Zuo”).
Regarding claim 1, Zuo teaches:
A client device for use with an access point device, said client device comprising (Zuo: two access points AP1 and AP2. The devices 121 and 122 ... two stations STA1 and STA2,.  Fig. 1 and ¶ [0050]): 
a memory (Zuo: memory/storage apparatus 1105.  Fig. 11 and ¶ [0133]); and
a processor configured to execute instructions stored on said memory to cause said client device to (Zuo: the processor may be composed of semiconductor(s) and/or transistors (for example, electronic integrated circuits (ICs)). In such context, processor-executable instructions may be electronically executable instructions.  Fig. 11 and ¶ [0132]): 
obtain a plurality of values associated with a respective plurality of capabilities of said client device (Zuo: The ADDBA response frame is used for responding to the request of establishing the BA session. In some embodiments, the ADDBA response frame may include the following fields [capabilities]: Block Ack Action 3 Dialog Token 4 Status Code 5 Block Ack Parameter Set 6 Block Ack Timeout Value 7 GCR group address element (optional) 8 Multi-band (optional) 9 TCLAS (optional) 10 ADDBA Extension (optional) ... The main fields include: (1) Block Ack Action, which may have 256 values, ... (2) Block Ack Parameter Set, which includes operation parameters required for the BA session, ... (3) Block Ack Timeout Value, which defines duration of the BA session; and (4) Block Ack Starting Sequence Control, which defines a starting sequence number of data packets in the BA session.  Fig. 2 and ¶ [0057, 0054]),
create a response including a header and a payload, the header including a reserved field including a plurality of bits, each of which reporting that the payload of the response includes a respective one of the plurality of values associated with the respective plurality of capabilities (Zuo: FIG. 3C shows fields in ADDBA Extension, including an Element ID field, a Length field, and an ADDBA Capabilities field, and shows the reserved bits (bit B1-bit B7, 7 bits in total) in the ADDBA Capabilities field (including 8 bits) with a dashed box ... in the session request frame and the session response frame, a bit about session sharing is defined by using a reserved bit in an ADDBA Capabilities field in an ADDBA Extension field in an ADDBA request frame and an ADDBA response frame, and the bit about session sharing may be set to be used as the session-sharing-supported indicator ... When receiving such a session request frame, the session receiver [i.e., the client device] may read the session-sharing-supported indicator, and send ... a corresponding session response frame (the ADDBA response frame in which the bit about session sharing is set (for example, the bit is set to 1)) to the session initiator, to indicate that sharing of the corresponding session is supported.  Figs. 2, 3C, 5C and ¶ [0078, 0105]), and
transmit the response to the access point device (Zuo: Operation 203: The session receiver sends an ADDBA response frame for the ADDBA request frame to the session initiator.  Figs. 2, 3C, 5C and ¶ [0056]).

Regarding claim 2, Zuo discloses on the features with respect to claim 1 as outlined above.
Zuo further teaches:  
receive an Add Block Ack (ADDBA) request frame from the access point device as a Wi-Fi access point device to establish a Block Ack session (Zuo: Block acknowledgment (Block Ack, BA) session: a common session form in a Wi-Fi network ... Operation 201: The session initiator [i.e., access point] sends an ADDBA request frame to the session receiver.  The ADDBA request frame is used for requesting to establish a BA session with the session receiver. In some embodiments, the ADDBA request frame may include the following fields: ... ADDBA Extension.  Fig. 2 and ¶ [0045, 0052-0053]), the ADDBA request frame having a reserved field within an ADDBA capabilities field, the reserved field having stored therein data indicating that the Wi-Fi access point device supports the plurality of capabilities (Zuo: FIG. 3C shows fields in ADDBA Extension, including an Element ID field, a Length field, and an ADDBA Capabilities field, and shows the reserved bits (bit B1-bit B7, 7 bits in total) in the ADDBA Capabilities field (including 8 bits) with a dashed box ... in the session request frame and the session response frame, a bit about session sharing is defined by using a reserved bit in an ADDBA Capabilities field in an ADDBA Extension field in an ADDBA request frame and an ADDBA response frame, and the bit about session sharing may be set to be used as the session-sharing-supported indicator.  Figs. 2, 3C, 5C and ¶ [0078, 0105]); 
determine the capabilities of said client device based on the ADDBA request frame (Zuo: When receiving such a session request frame, the session receiver [i.e., the client device] may read the session-sharing-supported indicator, and send ... a corresponding session response frame (the ADDBA response frame in which the bit about session sharing is set (for example, the bit is set to 1)) to the session initiator, to indicate that sharing of the corresponding session is supported.  Fig. 5C and ¶ [0105]); 
create an ADDBA response including an ADDBA response header including an ADDBA response reserved field having stored therein data indicating that the client device supports the plurality of capabilities (Zuo: ... and send ... a corresponding session response frame (the ADDBA response frame in which the bit about session sharing is set (for example, the bit is set to 1)) to the session initiator, to indicate that sharing of the corresponding session [i.e., capabilities] is supported [it is well known in the art that a frame contains a header and payload].  Fig. 5C and ¶ [0105]); and
transmit the ADDBA response to the access point device (Zuo: Operation 203: The session receiver sends an ADDBA response frame for the ADDBA request frame to the session initiator.  Figs. 2, 3C, 5C and ¶ [0056]).

Regarding claim 6, Zuo teaches:
A method of using a client device with an access point device, said method comprising (Zuo: two access points AP1 and AP2. The devices 121 and 122 ... two stations STA1 and STA2,.  Fig. 1 and ¶ [0050]): 
obtaining, via a processor configured to execute instructions stored on a memory, a plurality of values associated with a respective plurality of capabilities of said client device (Zuo: The ADDBA response frame is used for responding to the request of establishing the BA session. In some embodiments, the ADDBA response frame may include the following fields [capabilities]: Block Ack Action 3 Dialog Token 4 Status Code 5 Block Ack Parameter Set 6 Block Ack Timeout Value 7 GCR group address element (optional) 8 Multi-band (optional) 9 TCLAS (optional) 10 ADDBA Extension (optional) ... The main fields include: (1) Block Ack Action, which may have 256 values, ... (2) Block Ack Parameter Set, which includes operation parameters required for the BA session, ... (3) Block Ack Timeout Value, which defines duration of the BA session; and (4) Block Ack Starting Sequence Control, which defines a starting sequence number of data packets in the BA session.  Fig. 2 and ¶ [0057, 0054]), 
creating, via the processor, a response including a header and a payload, the header including a reserved field including a plurality of bits, each of which reporting that the payload of the response includes a respective one of the plurality of values associated with the respective plurality of capabilities (Zuo: FIG. 3C shows fields in ADDBA Extension, including an Element ID field, a Length field, and an ADDBA Capabilities field, and shows the reserved bits (bit B1-bit B7, 7 bits in total) in the ADDBA Capabilities field (including 8 bits) with a dashed box ... in the session request frame and the session response frame, a bit about session sharing is defined by using a reserved bit in an ADDBA Capabilities field in an ADDBA Extension field in an ADDBA request frame and an ADDBA response frame, and the bit about session sharing may be set to be used as the session-sharing-supported indicator ... When receiving such a session request frame, the session receiver [i.e., the client device] may read the session-sharing-supported indicator, and send ... a corresponding session response frame (the ADDBA response frame in which the bit about session sharing is set (for example, the bit is set to 1)) to the session initiator, to indicate that sharing of the corresponding session is supported.  Figs. 2, 3C, 5C and ¶ [0078, 0105]), and
transmitting, via the processor, the response to the access point device (Zuo: Operation 203: The session receiver sends an ADDBA response frame for the ADDBA request frame to the session initiator.  Figs. 2, 3C, 5C and ¶ [0056]).

Regarding claim 7, Zuo discloses on the features with respect to claim 6 as outlined above.
Zuo further teaches:  
receiving, via the processor, an Add Block Ack (ADDBA) request frame from the access point device as a Wi-Fi access point device to establish a Block Ack session (Zuo: Block acknowledgment (Block Ack, BA) session: a common session form in a Wi-Fi network ... Operation 201: The session initiator [i.e., access point] sends an ADDBA request frame to the session receiver.  The ADDBA request frame is used for requesting to establish a BA session with the session receiver. In some embodiments, the ADDBA request frame may include the following fields: ... ADDBA Extension.  Fig. 2 and ¶ [0045, 0052-0053]), the ADDBA request frame having a reserved field within an ADDBA capabilities field, the reserved field having stored therein data indicating that the Wi-Fi access point device supports the plurality of capabilities (Zuo: FIG. 3C shows fields in ADDBA Extension, including an Element ID field, a Length field, and an ADDBA Capabilities field, and shows the reserved bits (bit B1-bit B7, 7 bits in total) in the ADDBA Capabilities field (including 8 bits) with a dashed box ... in the session request frame and the session response frame, a bit about session sharing is defined by using a reserved bit in an ADDBA Capabilities field in an ADDBA Extension field in an ADDBA request frame and an ADDBA response frame, and the bit about session sharing may be set to be used as the session-sharing-supported indicator.  Figs. 2, 3C, 5C and ¶ [0078, 0105]); 
determining, via the processor, the capabilities of said client device based on the ADDBA request frame (Zuo: When receiving such a session request frame, the session receiver [i.e., the client device] may read the session-sharing-supported indicator, and send ... a corresponding session response frame (the ADDBA response frame in which the bit about session sharing is set (for example, the bit is set to 1)) to the session initiator, to indicate that sharing of the corresponding session is supported.  Fig. 5C and ¶ [0105]); 
creating, via the processor, an ADDBA response including an ADDBA response header including an ADDBA response reserved field having stored therein data indicating that the client device supports the plurality of capabilities (Zuo: ... and send ... a corresponding session response frame (the ADDBA response frame in which the bit about session sharing is set (for example, the bit is set to 1)) to the session initiator, to indicate that sharing of the corresponding session [i.e., capabilities] is supported [it is well known in the art that a frame contains a header and payload].  Fig. 5C and ¶ [0105]); and
transmitting, via the processor, the ADDBA response to the access point device (Zuo: Operation 203: The session receiver sends an ADDBA response frame for the ADDBA request frame to the session initiator.  Figs. 2, 3C, 5C and ¶ [0056]).

Regarding claim 11, Zuo teaches:
A non-transitory, computer-readable media having computer-readable instructions stored thereon, the computer-readable instructions (Zuo: the processor may be composed of semiconductor(s) and/or transistors (for example, electronic integrated circuits (ICs)). In such context, processor-executable instructions may be electronically executable instructions ... The computer-readable medium 1102 is illustrated as including a memory/storage apparatus 1105.  Fig. 11 and ¶ [0132-0133]) being capable of being read by a client device for use with an access point device, wherein the computer-readable instructions are capable of instructing the client device to perform the method comprising (Zuo: two access points AP1 and AP2. The devices 121 and 122 ... two stations STA1 and STA2,.  Fig. 1 and ¶ [0050]): 
obtaining, via a processor configured to execute instructions stored on a memory, a plurality of values associated with a respective plurality of capabilities of said client device (Zuo: The ADDBA response frame is used for responding to the request of establishing the BA session. In some embodiments, the ADDBA response frame may include the following fields [capabilities]: Block Ack Action 3 Dialog Token 4 Status Code 5 Block Ack Parameter Set 6 Block Ack Timeout Value 7 GCR group address element (optional) 8 Multi-band (optional) 9 TCLAS (optional) 10 ADDBA Extension (optional) ... The main fields include: (1) Block Ack Action, which may have 256 values, ... (2) Block Ack Parameter Set, which includes operation parameters required for the BA session, ... (3) Block Ack Timeout Value, which defines duration of the BA session; and (4) Block Ack Starting Sequence Control, which defines a starting sequence number of data packets in the BA session.  Fig. 2 and ¶ [0057, 0054]),
creating, via the processor, a response including a header and a payload, the header including a reserved field including a plurality of bits, each of which reporting that the payload of the response includes a respective one of the plurality of values associated with the respective plurality of capabilities (Zuo: FIG. 3C shows fields in ADDBA Extension, including an Element ID field, a Length field, and an ADDBA Capabilities field, and shows the reserved bits (bit B1-bit B7, 7 bits in total) in the ADDBA Capabilities field (including 8 bits) with a dashed box ... in the session request frame and the session response frame, a bit about session sharing is defined by using a reserved bit in an ADDBA Capabilities field in an ADDBA Extension field in an ADDBA request frame and an ADDBA response frame, and the bit about session sharing may be set to be used as the session-sharing-supported indicator ... When receiving such a session request frame, the session receiver [i.e., the client device] may read the session-sharing-supported indicator, and send ... a corresponding session response frame (the ADDBA response frame in which the bit about session sharing is set (for example, the bit is set to 1)) to the session initiator, to indicate that sharing of the corresponding session is supported.  Figs. 2, 3C, 5C and ¶ [0078, 0105]), and
transmitting, via the processor, the response to the access point device (Zuo: Operation 203: The session receiver sends an ADDBA response frame for the ADDBA request frame to the session initiator.  Figs. 2, 3C, 5C and ¶ [0056]).

Regarding claim 12, Zuo discloses on the features with respect to claim 11 as outlined above.
Zuo further teaches:  
receiving, via the processor, an Add Block Ack (ADDBA) request frame from the access point device as a Wi-Fi access point device to establish a Block Ack session (Zuo: Block acknowledgment (Block Ack, BA) session: a common session form in a Wi-Fi network ... Operation 201: The session initiator [i.e., access point] sends an ADDBA request frame to the session receiver.  The ADDBA request frame is used for requesting to establish a BA session with the session receiver. In some embodiments, the ADDBA request frame may include the following fields: ... ADDBA Extension.  Fig. 2 and ¶ [0045, 0052-0053]), the ADDBA request frame having a reserved field within an ADDBA capabilities field, the reserved field having stored therein data indicating that the Wi-Fi access point device supports the plurality of capabilities (Zuo: FIG. 3C shows fields in ADDBA Extension, including an Element ID field, a Length field, and an ADDBA Capabilities field, and shows the reserved bits (bit B1-bit B7, 7 bits in total) in the ADDBA Capabilities field (including 8 bits) with a dashed box ... in the session request frame and the session response frame, a bit about session sharing is defined by using a reserved bit in an ADDBA Capabilities field in an ADDBA Extension field in an ADDBA request frame and an ADDBA response frame, and the bit about session sharing may be set to be used as the session-sharing-supported indicator.  Figs. 2, 3C, 5C and ¶ [0078, 0105]); 
determining, via the processor, the capabilities of said client device based on the ADDBA request frame (Zuo: When receiving such a session request frame, the session receiver [i.e., the client device] may read the session-sharing-supported indicator, and send ... a corresponding session response frame (the ADDBA response frame in which the bit about session sharing is set (for example, the bit is set to 1)) to the session initiator, to indicate that sharing of the corresponding session is supported.  Fig. 5C and ¶ [0105]); 
creating, via the processor, an ADDBA response including an ADDBA response header including an ADDBA response reserved field having stored therein data indicating that the client device supports the plurality of capabilities (Zuo: ... and send ... a corresponding session response frame (the ADDBA response frame in which the bit about session sharing is set (for example, the bit is set to 1)) to the session initiator, to indicate that sharing of the corresponding session [i.e., capabilities] is supported [it is well known in the art that a frame contains a header and payload].  Fig. 5C and ¶ [0105]); and
transmitting, via the processor, the ADDBA response to the access point device (Zuo: Operation 203: The session receiver sends an ADDBA response frame for the ADDBA request frame to the session initiator.  Figs. 2, 3C, 5C and ¶ [0056]).

Regarding claim 16, Zuo teaches:
An access point device for use with a client device, said access point device comprising (Zuo: two access points AP1 and AP2. The devices 121 and 122 ... two stations STA1 and STA2,.  Fig. 1 and ¶ [0050]): 
a memory (Zuo: memory/storage apparatus 1105.  Fig. 11 and ¶ [0133]); and
a processor configured to execute instructions stored on said memory to cause said access point device to (Zuo: the processor may be composed of semiconductor(s) and/or transistors (for example, electronic integrated circuits (ICs)). In such context, processor-executable instructions may be electronically executable instructions.  Fig. 11 and ¶ [0132]):
create a response including an extension element including a reserved field including a plurality of bits, each identifying a respective one of a plurality of capabilities supported by said access point device (Zuo: in the session request frame and the session response frame, a bit about session sharing is defined by using a reserved bit in an ADDBA Capabilities field in an ADDBA Extension field in an ADDBA request frame and an ADDBA response frame, and the bit about session sharing may be set to be used as the session-sharing-supported indicator [i.e., set values].  Figs. 2, 3C, 5C and ¶ [0078, 0105]); and
transmit the request to the client device (Zuo: the session initiator [i.e., access point device] may send the session request frame (the ADDBA request frame in which the bit about session sharing is set (for example, the bit is set to 1)) to the session receiver [i.e., client device].  ¶ [0105]).

Regarding claim 19, Zuo teaches:
A method of using an access point device with a client device, said method comprising (Zuo: two access points AP1 and AP2. The devices 121 and 122 ... two stations STA1 and STA2,.  Fig. 1 and ¶ [0050]): 
creating, via a processor configured to execute instructions stored on a memory (Zuo: the processor may be composed of semiconductor(s) and/or transistors (for example, electronic integrated circuits (ICs)). In such context, processor-executable instructions may be electronically executable instructions ... The computer-readable medium 1102 is illustrated as including a memory/storage apparatus 1105.  Fig. 11 and ¶ [0132-0133]), a request including an extension element including a reserved field including a plurality of bits, each identifying a respective one of a plurality of capabilities supported by the access point device (Zuo: in the session request frame and the session response frame, a bit about session sharing is defined by using a reserved bit in an ADDBA Capabilities field in an ADDBA Extension field in an ADDBA request frame and an ADDBA response frame, and the bit about session sharing may be set to be used as the session-sharing-supported indicator [i.e., set values].  Figs. 2, 3C, 5C and ¶ [0078, 0105]); and
transmitting, via the processor, the request to the client device (Zuo: the session initiator [i.e., access point device] may send the session request frame (the ADDBA request frame in which the bit about session sharing is set (for example, the bit is set to 1)) to the session receiver [i.e., client device].  ¶ [0105]).

Regarding claim 22, Zuo teaches:
A non-transitory, computer-readable media having computer-readable instructions stored thereon, the computer-readable instructions (Zuo: the processor may be composed of semiconductor(s) and/or transistors (for example, electronic integrated circuits (ICs)). In such context, processor-executable instructions may be electronically executable instructions ... The computer-readable medium 1102 is illustrated as including a memory/storage apparatus 1105.  Fig. 11 and ¶ [0132-0133]) being capable of being read by an access point device for use with a client device, wherein the computer-readable instructions are capable of instructing the access point device to perform the method comprising (Zuo: two access points AP1 and AP2. The devices 121 and 122 ... two stations STA1 and STA2,.  Fig. 1 and ¶ [0050]): 
creating, via a processor configured to execute instructions stored on a memory (Zuo: the processor may be composed of semiconductor(s) and/or transistors (for example, electronic integrated circuits (ICs)). In such context, processor-executable instructions may be electronically executable instructions ... The computer-readable medium 1102 is illustrated as including a memory/storage apparatus 1105.  Fig. 11 and ¶ [0132-0133]), a request including an extension element including a reserved field including a plurality of bits, each identifying a respective one of a plurality of capabilities supported by the access point device (Zuo: in the session request frame and the session response frame, a bit about session sharing is defined by using a reserved bit in an ADDBA Capabilities field in an ADDBA Extension field in an ADDBA request frame and an ADDBA response frame, and the bit about session sharing may be set to be used as the session-sharing-supported indicator [i.e., set values].  Figs. 2, 3C, 5C and ¶ [0078, 0105]); and
transmitting, via the processor, the request to the client device (Zuo: the session initiator [i.e., access point device] may send the session request frame (the ADDBA request frame in which the bit about session sharing is set (for example, the bit is set to 1)) to the session receiver [i.e., client device].  ¶ [0105]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 8-10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zuo in view of Sugaya (US Patent Application Publication, 20180316476, hereinafter, “Sugaya”).
Regarding claim 3, Zuo discloses on the features with respect to claim 2 as outlined above.
Zuo further teaches:
receive data frames from the Wi-Fi access point device in response to the transmission of the ADDBA response (Zuo: In Fig. 2, Session initiator (access point device) subsequently sent frames sent 204, 205a, 206b to the Session receiver.  Fig. 2).
Zuo does not explicitly teach:
wherein the created ADDBA response comprises a Block Ack frame having Block Ack header as the header and having a Block Ack payload as the payload, and
wherein the respective plurality of values associated with the respective plurality of capabilities resides in a Block Ack (BA) information field of the Block Ack payload. 
However, in the same field of endeavor, Sugaya teaches:
wherein the created ADDBA response comprises a Block Ack frame having Block Ack header as the header and having a Block Ack payload as the payload (Sugaya: Block ACK response Frame ... includes fields such as MAC Header [i.e., BA header], Block ACK Response Parameter, Block ACK Information [i.e., BA payload].  Fig. 8 and ¶ [0089-0090]), and
wherein the respective plurality of values associated with the respective plurality of capabilities resides in a Block Ack (BA) information field of the Block Ack payload (Sugaya: the Block ACK Parameter Set field [i.e., BA information field] includes fields such as A-MSDU Supported, Block ACK Policy, TID, and Buffer Size [i.e., plurality of capabilities].  Fig. 8 and ¶ [0092]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zuo to include the features as taught by Sugaya above in order to reduce a communication overhead occurring in use of a block ACK. (Sugaya, ¶ [0007]).

Regarding claim 4, Zuo-Sugaya discloses on the features with respect to claim 3 as outlined above.
Zuo further teaches:
wherein the processor is configured to execute instructions stored on said memory to cause said client device to report that one of the plurality of capabilities is selected from the group of capabilities comprising PeerSTAAddress, DialogToken, TID, ResultCode, BlockAckPolicy, BufferSize, BlockAckTimeout, GCRGroupAddress, Multi-band, TCLAS, ADDBA Extension, and VendorSpecificInfo, as per IEEE 802.11 (Zuo: a BA session is established based on the 802.11 protocol ... The ADDBA response frame is used for responding to the request of establishing the BA session. In some embodiments, the ADDBA response frame may include the following fields [capabilities]: Block Ack Action 3 Dialog Token 4 Status Code 5 Block Ack Parameter Set 6 Block Ack Timeout Value 7 GCR group address element (optional) 8 Multi-band (optional) 9 TCLAS (optional) 10 ADDBA Extension (optional) ... The main fields include: (1) Block Ack Action, which may have 256 values, ... (2) Block Ack Parameter Set, which includes operation parameters required for the BA session, ... (3) Block Ack Timeout Value, which defines duration of the BA session; and (4) Block Ack Starting Sequence Control, which defines a starting sequence number of data packets in the BA session.  Fig. 2 and ¶ [0049, 0057, 0054]).

Regarding claim 5, Zuo-Sugaya discloses on the features with respect to claim 3 as outlined above.
Zuo further teaches:
wherein the processor is configured to execute instructions stored on said memory to cause said client device to create the response such that the BA information field includes (Zuo: the ADDBA response frame has a structure similar to that of the ADDBA request frame, and also includes main fields such as Block Ack Action, Block Ack Parameter Set, and Block Ack Timeout Value. The ADDBA response frame further includes a Status Code field.  Fig. 2 and ¶ [0058]): 
a field reporting the number of the plurality of capabilities Zuo: FIG. 3C shows fields in ADDBA Extension, including an Element ID field, a Length field, and an ADDBA Capabilities field, and shows the reserved bits (bit B1-bit B7, 7 bits in total) in the ADDBA Capabilities field (including 8 bits) with a dashed box ...  ¶ [0078]); 
a field reporting a first capability of the plurality of capabilities (Zuo: Block Ack Action field.  ¶ [0054]); 
a field reporting the length of the data associated with the first capability (Zuo: Block Ack Action, which may have 256 values, where only three BA operations are defined currently, that is, field values “0”, “1”, and “2” are used to represent an ADDBA request of requesting establishment of a BA session, an ADDBA response for responding to establishment of the BA session, and DELBA for deleting the BA session, the remaining 253 field values are not defined, and the field can distinguish functions of different BA action frames.  ¶ [0054]); and 
a field reporting the data associated with the first capability (Zuo: Block Ack Action, which may have 256 values, where only three BA operations are defined currently, that is, field values “0”, “1”, and “2” are used to represent an ADDBA request of requesting establishment of a BA session, an ADDBA response for responding to establishment of the BA session, and DELBA for deleting the BA session, the remaining 253 field values are not defined, and the field can distinguish functions of different BA action frames.  ¶ [0054]).

Regarding claim 8, Zuo discloses on the features with respect to claim 7 as outlined above.
Zuo further teaches:
receiving, via the processor, data frames from the Wi-Fi access point device in response to the transmission of the ADDBA response (Zuo: In Fig. 2, Session initiator (access point device) subsequently sent frames sent 204, 205a, 206b to the Session receiver.  Fig. 2).
Zuo does not explicitly teach:
wherein the created ADDBA response comprises a Block Ack frame having Block Ack header as the header and having a Block Ack payload as the payload, and
wherein the respective plurality of values associated with the respective plurality of capabilities resides in a Block Ack (BA) information field of the Block Ack payload. 
However, in the same field of endeavor, Sugaya teaches:
wherein the created ADDBA response comprises a Block Ack frame having Block Ack header as the header and having a Block Ack payload as the payload (Sugaya: Block ACK response Frame ... includes fields such as MAC Header [i.e., BA header], Block ACK Response Parameter, Block ACK Information [i.e., BA payload].  Fig. 8 and ¶ [0089-0090]), and
wherein the respective plurality of values associated with the respective plurality of capabilities resides in a Block Ack (BA) information field of the Block Ack payload (Sugaya: the Block ACK Parameter Set field [i.e., BA information field] includes fields such as A-MSDU Supported, Block ACK Policy, TID, and Buffer Size [i.e., plurality of capabilities].  Fig. 8 and ¶ [0092]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zuo to include the features as taught by Sugaya above in order to reduce a communication overhead occurring in use of a block ACK. (Sugaya, ¶ [0007]).

Regarding claim 9, Zuo-Sugaya discloses on the features with respect to claim 8 as outlined above.
Zuo further teaches:
wherein the created ADDBA response comprises information reporting that one of the plurality of capabilities is selected from the group of capabilities comprising PeerSTAAddress, DialogToken, TID, ResultCode, BlockAckPolicy, BufferSize, BlockAckTimeout, GCRGroupAddress, Multi-band, TCLAS, ADDBA Extension, and VendorSpecificlnfo, as per IEEE 802.11 (Zuo: a BA session is established based on the 802.11 protocol ... The ADDBA response frame is used for responding to the request of establishing the BA session. In some embodiments, the ADDBA response frame may include the following fields [capabilities]: Block Ack Action 3 Dialog Token 4 Status Code 5 Block Ack Parameter Set 6 Block Ack Timeout Value 7 GCR group address element (optional) 8 Multi-band (optional) 9 TCLAS (optional) 10 ADDBA Extension (optional) ... The main fields include: (1) Block Ack Action, which may have 256 values, ... (2) Block Ack Parameter Set, which includes operation parameters required for the BA session, ... (3) Block Ack Timeout Value, which defines duration of the BA session; and (4) Block Ack Starting Sequence Control, which defines a starting sequence number of data packets in the BA session.  Fig. 2 and ¶ [0049, 0057, 0054]).

Regarding claim 10, Zuo-Sugaya discloses on the features with respect to claim 8 as outlined above.
Zuo further teaches:
a field reporting the number of the plurality of capabilities Zuo: FIG. 3C shows fields in ADDBA Extension, including an Element ID field, a Length field, and an ADDBA Capabilities field, and shows the reserved bits (bit B1-bit B7, 7 bits in total) in the ADDBA Capabilities field (including 8 bits) with a dashed box ...  ¶ [0078]); 
a field reporting a first capability of the plurality of capabilities (Zuo: Block Ack Action field.  ¶ [0054]); 
a field reporting the length of the data associated with the first capability (Zuo: Block Ack Action, which may have 256 values, where only three BA operations are defined currently, that is, field values “0”, “1”, and “2” are used to represent an ADDBA request of requesting establishment of a BA session, an ADDBA response for responding to establishment of the BA session, and DELBA for deleting the BA session, the remaining 253 field values are not defined, and the field can distinguish functions of different BA action frames.  ¶ [0054]); and 
a field reporting the data associated with the first capability (Zuo: Block Ack Action, which may have 256 values, where only three BA operations are defined currently, that is, field values “0”, “1”, and “2” are used to represent an ADDBA request of requesting establishment of a BA session, an ADDBA response for responding to establishment of the BA session, and DELBA for deleting the BA session, the remaining 253 field values are not defined, and the field can distinguish functions of different BA action frames.  ¶ [0054]).

Regarding claim 13, Zuo discloses on the features with respect to claim 12 as outlined above.
Zuo further teaches:
receiving, via the processor, data frames from the Wi-Fi access point device in response to the transmission of the ADDBA response (Zuo: In Fig. 2, Session initiator (access point device) subsequently sent frames sent 204, 205a, 206b to the Session receiver.  Fig. 2).
Zuo does not explicitly teach:
wherein the created ADDBA response comprises a Block Ack frame having Block Ack header as the header and having a Block Ack payload as the payload, and
wherein the respective plurality of values associated with the respective plurality of capabilities resides in a Block Ack (BA) information field of the Block Ack payload. 
However, in the same field of endeavor, Sugaya teaches:
wherein the created ADDBA response comprises a Block Ack frame having Block Ack header as the header and having a Block Ack payload as the payload (Sugaya: Block ACK response Frame ... includes fields such as MAC Header [i.e., BA header], Block ACK Response Parameter, Block ACK Information [i.e., BA payload].  Fig. 8 and ¶ [0089-0090]), and
wherein the respective plurality of values associated with the respective plurality of capabilities resides in a Block Ack (BA) information field of the Block Ack payload (Sugaya: the Block ACK Parameter Set field [i.e., BA information field] includes fields such as A-MSDU Supported, Block ACK Policy, TID, and Buffer Size [i.e., plurality of capabilities].  Fig. 8 and ¶ [0092]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zuo to include the features as taught by Sugaya above in order to reduce a communication overhead occurring in use of a block ACK. (Sugaya, ¶ [0007]).

Regarding claim 14, Zuo-Sugaya discloses on the features with respect to claim 13 as outlined above.
Zuo further teaches:
wherein the computer- readable instructions are capable of instructing the client device to perform the method wherein the computer-readable instructions are capable of instructing the client device to perform the method wherein the created ADDBA response comprises information reporting that one of the plurality of capabilities is selected from the group of capabilities comprising PeerSTAAddress, DialogToken, TID, ResultCode, BlockAckPolicy, BufferSize, BlockAckTimeout, GCRGroupAddress, Multi-band, TCLAS, ADDBA Extension, and VendorSpecificlnfo, as per IEEE 802.11 (Zuo: a BA session is established based on the 802.11 protocol ... The ADDBA response frame is used for responding to the request of establishing the BA session. In some embodiments, the ADDBA response frame may include the following fields [capabilities]: Block Ack Action 3 Dialog Token 4 Status Code 5 Block Ack Parameter Set 6 Block Ack Timeout Value 7 GCR group address element (optional) 8 Multi-band (optional) 9 TCLAS (optional) 10 ADDBA Extension (optional) ... The main fields include: (1) Block Ack Action, which may have 256 values, ... (2) Block Ack Parameter Set, which includes operation parameters required for the BA session, ... (3) Block Ack Timeout Value, which defines duration of the BA session; and (4) Block Ack Starting Sequence Control, which defines a starting sequence number of data packets in the BA session.  Fig. 2 and ¶ [0049, 0057, 0054]).

Regarding claim 15, Zuo-Sugaya discloses on the features with respect to claim 13 as outlined above.
Zuo further teaches:
a field reporting the number of the plurality of capabilities Zuo: FIG. 3C shows fields in ADDBA Extension, including an Element ID field, a Length field, and an ADDBA Capabilities field, and shows the reserved bits (bit B1-bit B7, 7 bits in total) in the ADDBA Capabilities field (including 8 bits) with a dashed box ...  ¶ [0078]); 
a field reporting a first capability of the plurality of capabilities (Zuo: Block Ack Action field.  ¶ [0054]); 
a field reporting the length of the data associated with the first capability (Zuo: Block Ack Action, which may have 256 values, where only three BA operations are defined currently, that is, field values “0”, “1”, and “2” are used to represent an ADDBA request of requesting establishment of a BA session, an ADDBA response for responding to establishment of the BA session, and DELBA for deleting the BA session, the remaining 253 field values are not defined, and the field can distinguish functions of different BA action frames.  ¶ [0054]); and 
a field reporting the data associated with the first capability (Zuo: Block Ack Action, which may have 256 values, where only three BA operations are defined currently, that is, field values “0”, “1”, and “2” are used to represent an ADDBA request of requesting establishment of a BA session, an ADDBA response for responding to establishment of the BA session, and DELBA for deleting the BA session, the remaining 253 field values are not defined, and the field can distinguish functions of different BA action frames.  ¶ [0054]).

Claims 17-18, 20-21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Merlin et. al. (US Patent Application Publication, 20140241168, hereinafter, “Merlin”).
Regarding claim 17, Zuo discloses on the features with respect to claim 16 as outlined above.
Zuo further teaches:
create the request as an ADDBA request frame to establish a Block Ack session (Zuo: Block acknowledgment (Block Ack, BA) session: a common session form in a Wi-Fi network ... Operation 201: The session initiator [i.e., access point] sends an ADDBA request frame to the session receiver.  The ADDBA request frame is used for requesting to establish a BA session with the session receiver. In some embodiments, the ADDBA request frame may include the following fields: ... ADDBA Extension.  Fig. 2 and ¶ [0045, 0052-0053]), the reserved field being within an ADDBA capabilities field (Zuo: FIG. 3C shows fields in ADDBA Extension, including an Element ID field, a Length field, and an ADDBA Capabilities field, and shows the reserved bits (bit B1-bit B7, 7 bits in total) in the ADDBA Capabilities field (including 8 bits) with a dashed box ... in the session request frame and the session response frame, a bit about session sharing is defined by using a reserved bit in an ADDBA Capabilities field in an ADDBA Extension field in an ADDBA request frame and an ADDBA response frame, and the bit about session sharing may be set to be used as the session-sharing-supported indicator.  Figs. 2, 3C, 5C and ¶ [0078, 0105]), and
receive, from the client device, a Block Ack frame having a Block Ack header and a Block Ack payload (Zuo: When receiving such a session request frame, the session receiver [i.e., the client device] may read the session-sharing-supported indicator, and send ... a corresponding session response frame (the ADDBA response frame in which the bit about session sharing is set (for example, the bit is set to 1)) to the session initiator, to indicate that sharing of the corresponding session is supported [it is well known in the art that a frame contains a header and payload].  Fig. 5C and ¶ [0105]).
Zuo does not explicitly teach:
wherein a plurality of values associated with a respective plurality of capabilities of the client device resides in a BA information field of the Block Ack payload. 
However, in the same field of endeavor, Merlin teaches:
wherein a plurality of values associated with a respective plurality of capabilities of the client device resides in a BA information field of the Block Ack payload (Merlin: An interference indication may be carried by a Block ACK (BA) frame as shown in FIG. 15. The BA frame includes a Control field that has reserved bits. For example, an interference indication IE 1502 may be carried in one or more of bits 3-11. In some implementations, these reserved bits are used to carry any interference indications (e.g., metrics) related to the packets(s) for which the BA is providing acknowledgment.  Fig. 15 and ¶ [0175]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zuo to include the features as taught by Merlin above in order to improve communication performance in a wireless system. (Merlin, ¶ [0013]).

Regarding claim 18, Zuo-Sugaya discloses on the features with respect to claim 17 as outlined above.
Zuo further teaches:
wherein one of the plurality of capabilities is selected from the group of capabilities comprising PeerSTAAddress, DialogToken, TID, ResultCode, BlockAckPolicy, BufferSize, BlockAckTimeout, GCRGroupAddress, Multi-band, TCLAS, ADDBA Extension, and VendorSpecificlnfo, as per IEEE 802.11 (Zuo: a BA session is established based on the 802.11 protocol ... The ADDBA response frame is used for responding to the request of establishing the BA session. In some embodiments, the ADDBA response frame may include the following fields [capabilities]: Block Ack Action 3 Dialog Token 4 Status Code 5 Block Ack Parameter Set 6 Block Ack Timeout Value 7 GCR group address element (optional) 8 Multi-band (optional) 9 TCLAS (optional) 10 ADDBA Extension (optional) ... The main fields include: (1) Block Ack Action, which may have 256 values, ... (2) Block Ack Parameter Set, which includes operation parameters required for the BA session, ... (3) Block Ack Timeout Value, which defines duration of the BA session; and (4) Block Ack Starting Sequence Control, which defines a starting sequence number of data packets in the BA session.  Fig. 2 and ¶ [0049, 0057, 0054]).

Regarding claim 20, Zuo discloses on the features with respect to claim 19 as outlined above.
Zuo further teaches:
creating, via the processor, the request as an ADDBA request frame to establish a Block Ack session (Zuo: Block acknowledgment (Block Ack, BA) session: a common session form in a Wi-Fi network ... Operation 201: The session initiator [i.e., access point] sends an ADDBA request frame to the session receiver.  The ADDBA request frame is used for requesting to establish a BA session with the session receiver. In some embodiments, the ADDBA request frame may include the following fields: ... ADDBA Extension.  Fig. 2 and ¶ [0045, 0052-0053]), the reserved field being within an ADDBA capabilities field (Zuo: FIG. 3C shows fields in ADDBA Extension, including an Element ID field, a Length field, and an ADDBA Capabilities field, and shows the reserved bits (bit B1-bit B7, 7 bits in total) in the ADDBA Capabilities field (including 8 bits) with a dashed box ... in the session request frame and the session response frame, a bit about session sharing is defined by using a reserved bit in an ADDBA Capabilities field in an ADDBA Extension field in an ADDBA request frame and an ADDBA response frame, and the bit about session sharing may be set to be used as the session-sharing-supported indicator.  Figs. 2, 3C, 5C and ¶ [0078, 0105]), and
receiving, from the client device, a Block Ack frame having Block Ack header and a Block Ack payload (Zuo: When receiving such a session request frame, the session receiver [i.e., the client device] may read the session-sharing-supported indicator, and send ... a corresponding session response frame (the ADDBA response frame in which the bit about session sharing is set (for example, the bit is set to 1)) to the session initiator, to indicate that sharing of the corresponding session is supported [it is well known in the art that a frame contains a header and payload].  Fig. 5C and ¶ [0105]).
Zuo does not explicitly teach:
wherein a value associated with a capability of the client device resides in a BA information field of the Block Ack payload. 
However, in the same field of endeavor, Merlin teaches:
wherein a value associated with a capability of the client device resides in a BA information field of the Block Ack payload (Merlin: An interference indication may be carried by a Block ACK (BA) frame as shown in FIG. 15. The BA frame includes a Control field that has reserved bits. For example, an interference indication IE 1502 may be carried in one or more of bits 3-11. In some implementations, these reserved bits are used to carry any interference indications (e.g., metrics) related to the packets(s) for which the BA is providing acknowledgment.  Fig. 15 and ¶ [0175]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zuo to include the features as taught by Merlin above in order to improve communication performance in a wireless system. (Merlin, ¶ [0013]).

Regarding claim 21, Zuo-Sugaya discloses on the features with respect to claim 20 as outlined above.
Zuo further teaches:
wherein one of the plurality of capabilities is selected from the group of capabilities comprising PeerSTAAddress, DialogToken, TID, ResultCode, BlockAckPolicy, BufferSize, BlockAckTimeout, GCRGroupAddress, Multi-band, TCLAS, ADDBA Extension, and VendorSpecificlnfo, as per IEEE 802.11 (Zuo: a BA session is established based on the 802.11 protocol ... The ADDBA response frame is used for responding to the request of establishing the BA session. In some embodiments, the ADDBA response frame may include the following fields [capabilities]: Block Ack Action 3 Dialog Token 4 Status Code 5 Block Ack Parameter Set 6 Block Ack Timeout Value 7 GCR group address element (optional) 8 Multi-band (optional) 9 TCLAS (optional) 10 ADDBA Extension (optional) ... The main fields include: (1) Block Ack Action, which may have 256 values, ... (2) Block Ack Parameter Set, which includes operation parameters required for the BA session, ... (3) Block Ack Timeout Value, which defines duration of the BA session; and (4) Block Ack Starting Sequence Control, which defines a starting sequence number of data packets in the BA session.  Fig. 2 and ¶ [0049, 0057, 0054]).

Regarding claim 23, Zuo discloses on the features with respect to claim 22 as outlined above.
Zuo further teaches:
creating, via the processor, the request as an ADDBA request frame to establish a Block Ack session (Zuo: Block acknowledgment (Block Ack, BA) session: a common session form in a Wi-Fi network ... Operation 201: The session initiator [i.e., access point] sends an ADDBA request frame to the session receiver.  The ADDBA request frame is used for requesting to establish a BA session with the session receiver. In some embodiments, the ADDBA request frame may include the following fields: ... ADDBA Extension.  Fig. 2 and ¶ [0045, 0052-0053]), the reserved field being within an ADDBA capabilities field (Zuo: FIG. 3C shows fields in ADDBA Extension, including an Element ID field, a Length field, and an ADDBA Capabilities field, and shows the reserved bits (bit B1-bit B7, 7 bits in total) in the ADDBA Capabilities field (including 8 bits) with a dashed box ... in the session request frame and the session response frame, a bit about session sharing is defined by using a reserved bit in an ADDBA Capabilities field in an ADDBA Extension field in an ADDBA request frame and an ADDBA response frame, and the bit about session sharing may be set to be used as the session-sharing-supported indicator.  Figs. 2, 3C, 5C and ¶ [0078, 0105]), and
receiving, from the client device, a Block Ack frame having Block Ack header and a Block Ack payload (Zuo: When receiving such a session request frame, the session receiver [i.e., the client device] may read the session-sharing-supported indicator, and send ... a corresponding session response frame (the ADDBA response frame in which the bit about session sharing is set (for example, the bit is set to 1)) to the session initiator, to indicate that sharing of the corresponding session is supported [it is well known in the art that a frame contains a header and payload].  Fig. 5C and ¶ [0105]).
Zuo does not explicitly teach:
wherein a value associated with a capability of the client device resides in a BA information field of the Block Ack payload. 
However, in the same field of endeavor, Merlin teaches:
wherein a value associated with a capability of the client device resides in a BA information field of the Block Ack payload (Merlin: An interference indication may be carried by a Block ACK (BA) frame as shown in FIG. 15. The BA frame includes a Control field that has reserved bits. For example, an interference indication IE 1502 may be carried in one or more of bits 3-11. In some implementations, these reserved bits are used to carry any interference indications (e.g., metrics) related to the packets(s) for which the BA is providing acknowledgment.  Fig. 15 and ¶ [0175]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zuo to include the features as taught by Merlin above in order to improve communication performance in a wireless system. (Merlin, ¶ [0013]).

Regarding claim 24, Zuo-Sugaya discloses on the features with respect to claim 23 as outlined above.
Zuo further teaches:
wherein one of the plurality of capabilities is selected from the group of capabilities comprising PeerSTAAddress, DialogToken, TID, ResultCode, BlockAckPolicy, BufferSize, BlockAckTimeout, GCRGroupAddress, Multi-band, TCLAS, ADDBA Extension, and VendorSpecificlnfo, as per IEEE 802.11 (Zuo: a BA session is established based on the 802.11 protocol ... The ADDBA response frame is used for responding to the request of establishing the BA session. In some embodiments, the ADDBA response frame may include the following fields [capabilities]: Block Ack Action 3 Dialog Token 4 Status Code 5 Block Ack Parameter Set 6 Block Ack Timeout Value 7 GCR group address element (optional) 8 Multi-band (optional) 9 TCLAS (optional) 10 ADDBA Extension (optional) ... The main fields include: (1) Block Ack Action, which may have 256 values, ... (2) Block Ack Parameter Set, which includes operation parameters required for the BA session, ... (3) Block Ack Timeout Value, which defines duration of the BA session; and (4) Block Ack Starting Sequence Control, which defines a starting sequence number of data packets in the BA session.  Fig. 2 and ¶ [0049, 0057, 0054]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./Examiner, Art Unit 2416

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416